DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on December 27, 2021 for the patent application 16/671,583 filed on November 1, 2019. Claims 1-33 and 39 are cancelled. Claim 63 is new. Claims 34-38 and 40-63 are pending. The first office action of August 25, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-62 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 34 is directed to “a vehicle profile comparator,” (i.e. a machine); claim 52 is directed to “a method” (i.e. a process); claim 62 is directed to “a debriefing system,” (i.e. a machine); and claim 63 is directed to “a user profile comparator,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “comparing between a human user profile and at least one predefined clone profile during an activity session,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in “defining said at least one predefined clone profile for said activity session on said virtual vehicle platform; recording said human user profile operating said vehicle platform during said activity session; generating at least one clone according to at least one portion of said recorded human user profile and managing said at least one clone according to said at least one predefined clone profile until an end of said activity session; and monitoring said human user profile and said at least one predefined clone profile to determine if said human user profile failed in achieving said at least one predefined objective, wherein said recording of said human user profile comprises input data of said operation of said vehicle platform by said human operator received from at least one control system coupled to said vehicle platform, and wherein said operation of said virtual platform by said at least one clone is according to said at least one predefined clone profile and according to said at least one portion of said recorded human user profile.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a storage device,” and “a simulation processor” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “comparing between a human user profile and at least one predefined clone profile during an activity session,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
“a storage device,” and “a simulation processor” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a storage device,” and “a simulation processor,” as described in para. [0070] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 35-38, 40-51 and 53-61 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 35-38, 40-51 and 53-61 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 34 or 52. Therefore, claims 34-38 and 40-63 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 63 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
“a user-operated profile comparator;” “a user-operated device;” and “a virtual user-operated device.” These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claim 63 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. 

Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 45 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 45 recites the limitation “said stationary platform.” The limitation “a stationary vehicle platform” is originally introduced in claims 43. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said stationary vehicle platform”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 43. Therefore, claim 45 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on December 27, 2021 related to claims 34-38 and 40-63 are fully considered, but are not persuasive. 

Rejections under 35 U.S.C. §112
The Applicant respectfully argues “Applicant has amended claims 38, 41 43, 46-49, 54, 55, 59 and 60 to provide proper antecedent basis and recite, where appropriate, if “said platform” refers to the platform operated by the human user or the virtual platform operated by the clone. Claim 39 has been canceled without prejudice, thereby rendering its rejection now moot. Accordingly, Applicant respectfully submits that the amended claims meet the requirements of §112(b) and thus respectfully requests withdrawal of the rejections.”
The Examiner respectfully agrees and disagrees. The Examiner agrees that some of the amendments have overcome some of the rejections of the previous office action. However, the Applicant’s amending of claim 43 has created a new antecedent issue in claim 45 which has necessitated new grounds for rejection. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are not withdrawn.

The Applicant respectfully argues “The Office Action further rejects claim 56 under 35 U.S.C. §112(d) as being improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends. In particular, claim 56 improperly depends from claim 19, which is canceled. Applicant submits that the dependency of claim 56 from claim 19 was clearly a typographical error. Accordingly, Applicant has amended claim 56 to properly depend from claim 52. As such, Applicant respectfully submits that amended claim 56 meets the requirements of §112(d) and thus respectfully requests withdrawal of the rejection.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §112(d) are withdrawn .

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “Thus, the claimed system allows the performance of a human operator to be compared to a predetermined profile at various stages of the actual performance of the human operator during the activity session and also to determine if the human operator succeeded or failed in achieving the predefined objective using an objective evaluator.”
The Examiner respectfully disagrees. The Applicant’s claims describe a form of performance analysis which has reasonably been construed in the analog as “certain methods of organizing human activity,” in terms of managing personal behavior. In the Applicant’s case, this is in the form of an 

The Applicant respectfully argues “As mentioned above, the comparison between the human user profile and the predefined clone profile is not a static comparison that amounts to certain methods of organizing human activity nor to a mere mental activity but includes the limitation of a simulation processor which generates at least one clone based on the recording of the human user profile. As the human user profile changes and is updated with the input data of the operation of the vehicle platform, different clones are generated with different starting parameters and then are managed until the end of the activity session according to the predefined clone profile. Even though the predefined clone profile does not change over time, the starting conditions of each generated clone may be different, thus resulting in a different management of each clone until the end of the activity session due to the differences in the starting conditions. Accordingly, Applicant argues that regarding step 2A prong 1 of Alice/Mayo, the limitations regarding the claimed subject-matter amount to more than merely an abstract idea and the answer to step 2A prong 1 is “No”.”
The Examiner respectfully disagrees. The crux of the Applicant’s argument appears to be based in either Step 2A, Prong 2 or Step 2B. Regardless, the result is the same “no.” The fact that the Applicant’s claims require “clones” with “different starting parameters” resulting in “a different management of each clone,” is irrelevant. These features the Applicant is claim are performed using “a simulation processor,” which remains as ubiquitous standard equipment within modern computers and does not provide anything significantly more. Likewise the Applicant’s “simulation processor,” is merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is not persuasive. 

“Furthermore, such a system is not a mental process that can be practiced in the human mind nor can it be performed using a pencil and paper as the system initializes a clone based on the specific performance of a human operator at a given time point and then manages the clone until the end of the activity session according to the predetermined profile based on the parameters of the human operator at the point in time when the clone is initialized.”
The Examiner respectfully disagrees. Practicing in the mind is not a factor for determining subject matter eligibility. Specifically, see MPEP 2106, III. C. “A Claim That Requires a Computer May Still Recite a Mental Process.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Applicant argues that even if the Examiner considers the independent claims of the present application to be directed to a judicial exception, they include additional elements such as a recording of the human user profile which includes input data from a control system coupled with a vehicle platform for controlling the vehicle platform and for recording parameters of the vehicle platform operated by the human user. These additional elements integrate the judicial exception into a practical application and along with the objective evaluator constitute an inventive concept to the judicial exception. These additional elements are not generic elements present only to link the judicial exception to a specific technological environment as input data from a control system of a vehicle platform amounts to more than a generic processor and/or storage device.”
The Examiner respectfully disagrees. The Applicant’s argument of “an inventive concept to the judicial exception,” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not persuasive. 

The Applicant respectfully argues “The practical application of the claimed invention has been emphasized in the independent claims of the present application by reciting that the profile comparator is attached to a platform that is either a vehicle platform or a user-operated device and that the system includes received input data from a control system of the vehicle platform or the user-operated device, besides already reciting an objective evaluator. Applicant thus argues that even if the amended independent claims are directed to a judicial exception, they nonetheless include additional elements which render the judicial exception into a practical application, thus answering step 2A prong 2 of Alice/Mayo as “Yes” and step 2B of Alice/Mayo as “Yes”.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and at best is claiming utility. As previously stated above in the rejection and in past arguments, the limitations are  merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is not persuasive. 

The Applicant respectfully argues “For at least the reasons discussed above, Applicant respectfully submits that amended independent claims 34, 52, 62, and new claim 63 relate to patentable subject-matter under §101 as do the remaining dependent claims by virtue of their respective dependence on one of amended independent claims 34 and 52. Accordingly, Applicant requests that the rejections under 101 be withdrawn.”
The Examiner respectfully disagrees, as previously indicated above. Therefore, the argument is not persuasive and  the rejections under 35 U.S.C. §101 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715